The Attorney General is in receipt of your request for an opinion wherein you ask the following question: Where the County Free Fair Board is composed of nine members, three from each commissioner's district, may the commissioners call only one election by mass meeting in each commissioners district? If so, may the commissioner set a reasonable deadline prior to the day of the election for the filing of candidacy ? Title 2 Ohio St. 104 [2-104](a) creates County Free Fairs as follows: "There is hereby established and created in each county in this state a county free fair to be held at such place in each of said counties as may have heretofore or may be hereafter designated by the county free fair board of each of said counties to be known and designated as the (name of a county) county free fair association, which is hereby declared not to be a state institution, and the State of Oklahoma shall not be obliged to pay for said fair." 2 Ohio St. 104 [2-104](b) (1971) defines "free fair" to mean community and county fairs and livestock shows and other agricultural shows with free admission.  The criteria for the Board of Directors-Election of Officers and Meetings was amended in 2 Ohio St. 104c [2-104c] as follows: "There is hereby constituted a Board of Directors for said Association, to be composed of nine (9) members, who shall be elected for a term of three (3) years, three (3) from each County Commissioner's district of said counties, to be elected at a mass meeting of convention of the qualified electors of each of said Commissioner's district shall hold an election at some convenient place in his district on the first Saturday of March of each year at the hour of 2:00 p.m. Notice of which election shall be given by publication in some newspaper printed and published in each of said counties, for ten (10) days before said election. At said election there shall be elected from each Commissioner's district three (3) persons who are qualified electors of said district, as directors of said Association, who shall serve for a term of three (3) years, and until their successors are elected and qualified. The Commissioner shall preside at said meeting and the voting may be viva voce, or otherwise, as may at said meeting be determined by the electors there assembled. The Commissioner presiding at said meeting and the Commissioner and Secretary shall certify to the County Clerk of each of said counties the names of the Directors elected, and the County Clerk shall keep a record thereof and shall issue to each person elected a certificate of election. The Directors so elected shall meet on the second Saturday of March of each year at the county seat of each of said counties for the purpose of organization, and shall elect a President, a Vice-President, a Secretary and a Treasurer; provided, that the Secretary need not be a member of the Board of Directors. The Treasurer shall furnish surety bond executed with a qualified surety company doing business in this State, in such amount as the Directors of said Board may determine to be necessary to indemnify against any loss which may arise by reason of failure to person the necessary duties of his office or other misconduct in office for which he shall be held liable. Meetings of the Directors may be called by the President of the Board or fixed by the Board at any time convenient; provided, the first election held under this Act shall be on the First Saturday in June, in the year of 1937, and the Board so elected at said election shall meet for organization purposes on the second Saturday in June, of the year of 1937." An Attorney General's Opinion dated March 11, 1950, directed to Max R. Satar, County Attorney of Payne County sets out criteria for the election of Board members as follows: "It is the opinion of the Attorney General that under the provisions of 2 Ohio St. 104 [2-104](c) (1941), mass meetings or conventions to elect members of boards of directors of county free fair associations, in counties effected by said section, may legally be held only on the first Saturday of March of each year; that, where the voting at each such an election results in the two or more candidates receiving the highest number of votes receiving an equal number of votes, there is no election of a successor to the position the term of which is then expiring and (unless a successor is thereafter elected at such meeting on the same day) the member whose successor should have been elected at such meeting holds over until his successor (elected at the next annual election at which the said position would regularly be filled — three years later) is elected and qualified." 2 Ohio St. 104m [2-104m] provides that the provisions of this Act shall not repeal or modify existing laws relative to Free Fairs. If you create your County Free Fair Association under 2 Ohio St. 104a [2-104a] and its subsequent sections, in selecting your board of directors this response is not intended to address the alternative method as set out in 2 Ohio St. 91 [2-91] and its applicable subsections.  It is, therefore, the official opinion of the Attorney General that where directors are elected under the provisions of 2 Ohio St. 104 [2-104](c) (1971) and the applicable subsequent sections, the mechanics of the nomination and election are to be determined by the electors assembled and there is no provision for the Commissioners to independently establish other criteria for either nomination or election. (VICTOR G. HILL, JR.) (ksg)